DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US 20160031490) in view of Kentley et al. (US 20170126810), Nishimura (US 5816640), and Hou et al. (CN 108544991), hereinafter Lawrence, Kentley, Nishimura, and Hou, respectively.
Regarding claim 1, Lawrence discloses a lockout assembly (Lawrence, Fig. 3-4) for a vehicle (Lawrence, abstract), the lockout assembly comprising: a base unit (Lawrence, Fig. 4, bottom wall 140 and side wall shown in annotated Fig. 4 below) having a first section (Lawrence, bottom wall 140 in Fig. 4) and a second section (Lawrence, sidewall in annotated Fig. 4), the first section extending across the second section and having one or more slots (Lawrence, 160 and 176 in Fig. 4) therein, the second section including a sidewall adapted to be received within a latching mechanism receptacle (Lawrence, 138 in Fig. 4) in a cabin (Lawrence, Fig. 1) of the vehicle, the base unit configured to be fixedly secured within the latching mechanism receptacle (Lawrence, Fig. 4 and paragraph 0034, base unit made up the receptacle); a cover (Lawrence, 150 in Fig. 3) having a first side (Lawrence, 154 in Fig. 3) and a second side (Lawrence, 162 in Fig. 5) opposite the first side, the first side providing a continuous surface (Lawrence, Fig. 2-3) to cover an opening of the latching mechanism receptacle, the second side including one or more projections (Lawrence, 180/164 in Fig. 5) removably coupled to the one or more slots of the base unit (Lawrence, paragraph 0036); wherein, when the base unit is fixedly secured within the latching mechanism receptacle, the cover is adapted to prevent passenger access (Lawrence, paragraph 0039, need to remove the lid in order to access the lock) to a latching mechanism (Lawrence, 122 in Fig. 4) within the latching mechanism receptacle.

    PNG
    media_image1.png
    454
    527
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 4 from Lawrence
Regarding claim 2, Lawrence discloses part of the lockout assembly of claim 1.
Regarding claim 10, Lawrence discloses part of the lockout assembly of claim 1, wherein the second side of the cover further includes one or more reinforcement elements (Lawrence, see annotated Fig. 5).
Regarding claim 11, Lawrence discloses part of the lockout assembly of claim 10, wherein a given one of the reinforcement elements is integrally formed with at least one of the projections (Lawrence, see annotated Fig. 5).

    PNG
    media_image2.png
    262
    652
    media_image2.png
    Greyscale

Figure 2 Annotated Fig. 5 from Lawrence
Regarding claim 14, Lawrence discloses part of the lockout assembly of claim 1, wherein the cover includes a receptacle (Lawrence, paragraph 0002, notch) arranged along an edge thereof, the receptacle being adapted to receive a tool (Lawrence, paragraph 0002, pry tool such as screw driver) for removal of the cover from the base unit.
Regarding claim 15, Lawrence discloses part of the lockout assembly of claim 1, and a tool (Lawrence, paragraph 0002, pry tool such as screw driver) configured to remove the cover from the base unit.
Regarding claim 19, Lawrence discloses a vehicle, the vehicle including: part of the lockout assembly of claim 1; and the latching mechanism receptacle having the latching mechanism (Lawrence, 122 and 124 in Fig. 4) therein, the latching mechanism being configured to release a lock (Lawrence, paragraph 0033).
Regarding claim 20, Lawrence discloses part of the vehicle in claim 19, wherein the latching mechanism receptacle includes a slot (Lawrence, paragraph 0002, notch) arranged along an edge thereof, the slot being adapted to receive a tool (Lawrence, paragraph 0002, pry tool such as screw driver) for removal of the cover from the base unit.
One of ordinary skill in the art would have understood that the lid with notch in Lawrence paragraph 0002 and the cover in Lawrence Fig. 3 as have similar functions. Since both are covers, it would have been obvious to substitute one known cover for another cover, as it would have yielded predictable results to one of ordinary skill in the art.
Lawrence fails to disclose an autonomous driving mode, one or more seats of the vehicle cannot be folded down, and the sidewall adapted to be received within the latching mechanism receptacle  of the cabin as recited in claim 1; a fastener, wherein: the sidewall of the second section of the base unit includes a through hole, and the fastener is adapted to fixedly secured the base unit within the latching mechanism receptacle via the through hole and corresponding engagement with a sidewall of the latching mechanism receptacle as recited in claim 2; and an autonomous driving mode and one or more seats of the vehicle cannot be folded down as recited in claim 19.
Kentley teaches a vehicle having autonomous driving mode (Kentley, abstract).
Kentley is considered to be analogous art because it is in the same field of vehicle with seats as Lawrence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Lawrence to incorporate the teachings of Kentley and install the lockout assembly in a vehicle with autonomous driving mode. Doing so allows passengers in the autonomous vehicle to open a trunk (Lawrence, paragraph 0033).
Nishimura teaches a lock that controls the folding of vehicle seats (Nishimura, 61 in Fig. 13).
Nishimura is considered to be analogous art because it is in the same field of vehicle with seats as Lawrence and Kentley. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lockout assembly as taught by Lawrence and Kentley to incorporate the teachings of Nishimura and replace the lock in Lawrence with the lock in Nishimura such that the lock now controls the folding of seats. Doing so provides additional space for cargo that does fit in the trunk and allows access to the trunk within the passenger compartment (Nishimura, abstract).
Hou teaches a fastener (Hou, bolt in paragraph 0047), wherein: the sidewall of the second section of the base unit includes a through hole (Hou, holes in 16 in Fig. 4), and the fastener is adapted to fixedly secured the base unit within the latching mechanism receptacle via the through hole and corresponding engagement with a sidewall of the latching mechanism receptacle (Hou, paragraph 0047).
Hou is considered to be analogous art because it is in the same field of vehicle with seats and vehicle locks as Lawrence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lockout assembly as taught by the combination of Lawrence, Kentley, and Nishimura to incorporate the teachings of Hou and have base unit a separate part screw onto the body panel such that the sidewall is adapted to be received within the latching mechanism receptacle. Doing so allows the base unit to be removable when there are needs to access the interior or to replace the second portion.
The recitation of a kit in claim 15 has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951), see MPEP 2111.02.
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawrence, Kentley, Nishimura, and Hou as applied to claim 2 above, and further in view of Giugliano et al. (US 7188392), hereinafter Giugliano.
Regarding claim 3, the combination of Lawrence, Kentley, Nishimura, and Hou teaches the lockout assembly of claim 2.
Regarding claim 4, the combination of Lawrence, Kentley, Nishimura, and Hou teaches part of the lockout assembly of claim 3.
Regarding claim 5, the combination of Lawrence, Kentley, Nishimura, and Hou teaches part of the lockout assembly of claim 4.
Regarding claim 6, the combination of Lawrence, Kentley, Nishimura, and Hou teaches part of the lockout assembly of claim 4.
Regarding claim 7, the combination of Lawrence, Kentley, Nishimura, and Hou teaches part of the lockout assembly of claim 4.
Regarding claim 8, the combination of Lawrence, Kentley, Nishimura, and Hou teaches part of the lockout assembly of claim 7.
Regarding claim 9, the combination of Lawrence, Kentley, Nishimura, and Hou teaches part of the lockout assembly of claim 3.
The combination of Lawrence, Kentley, Nishimura, and Hou fails to teach one or more clip members and their structures as recited in claims 3-9.
However, Giugliano teaches one or more clip members (Giugliano, Fig. 1) each at least partly received within a corresponding one of the one or more slots (Giugliano, Fig. 4B shows clip member in a slot) of the first section of the base unit; wherein each of the one or more projections are received by corresponding ones of the one or more clip members (Giugliano, Fig. 4B). Each clip member includes: a receptacle area (Giugliano, 19 in Fig. 1B) adapted to receive a corresponding one of the one or more projections; and one or more pairs of opposing first arm members (Giugliano, 36a and 36b in Fig. 1B) arranged within the receptacle area, the one or more pairs of opposing first arm members adapted to grip the corresponding projection (Giugliano, Fig. 4A). The one or more pairs of opposing first arm members comprise spring elements (Giugliano, 20a and 20b in Fig. 1B). Each pair of the one or more pairs of opposing first arm members are offset with respect to one another (Giugliano, Fig. 1A). A set of opposing second arm members (Giugliano, Fig. 1B, 20a and 20b) configured to secure the clip member to the base unit. The set of opposing second arm members are arranged external to the receptacle area (Giugliano, Fig. 1B). Each clip member at least partly extends above a top surface of the first section of the base unit (Giugliano, Fig. 4B, 18a above top surface) and at least partly extends below a bottom surface of the first section of the base unit (Giugliano, Fig. 4B, arm members and receptacle area are below bottom surface).
Giugliano is considered to be analogous art because it is in the same field of fastening mechanism in vehicles as Lawrence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lockout assembly as taught by the combination of Lawrence, Kentley, Nishimura, and Hou to incorporate the teachings of Giugliano and use the clip member between the projections and the slots. Doing so provides high lever/angle pulling force (Giugliano, abstract) such that the lid is more secured and unlikely to open accidentally.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawrence, Kentley, Nishimura, and Hou as applied to claim 1 above, and further in view of Terauchi et al. (CN 107031695), hereinafter Terauchi.
Regarding claim 12, the combination of Lawrence, Kentley, Nishimura, and Hou teaches the lockout assembly of claim 1, but fails to teach the second side of the cover further includes an identifier to indicate which latching mechanism of the vehicle is to be covered.
However, Terauchi teaches an identifier to indicate which side a part needs to be installed (Terauchi, paragraph 0051).
Terauchi is considered to be analogous art because it is in the same field of vehicle as Lawrence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lockout assembly as taught by the combination of Lawrence, Kentley, Nishimura, and Hou to incorporate the teachings of Terauchi and have identifier to indicate where the cover goes. Doing so provides guidance during installation.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawrence, Kentley, Nishimura, and Hou as applied to claim 1 above, and further in view of Hemker (US 9914406).
Regarding claim 13, the combination of Lawrence, Kentley, Nishimura, and Hou teaches the lockout assembly of claim 1, wherein when the cover is covering the latching mechanism receptacle, the cover provides a gap (Lawrence, see annotated Fig. 9) between a perimeter of the cover and an inner edge of the latching mechanism receptacle.
The combination of Lawrence, Kentley, Nishimura, and Hou fails to teach the gap is no more than 3.0 mm as recited in claim 13.
	However, Hemker teaches a gap is no more than 3.0 mm (Hemker, Col. 7 lines 33-49, gap can be less than 1 millimeter).
Hemker is considered to be analogous art because it is in the same field of vehicle interior cover panel fastening as Lawrence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lockout assembly as taught by the combination of Lawrence, Kentley, Nishimura, and Hou to incorporate the teachings of Hemker and have the gap to be less than 1 millimeter. Doing so provides improved aesthetic appearance (Hemker, Col. 1 line 9) and allows removal without the need of a tool (Hemker, abstract).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawrence, Kentley, Nishimura, and Hou as applied to claim 1 above, and further in view of Hemker (US 9914406).
Regarding claim 16, the combination of Lawrence, Kentley, Nishimura, and Hou teaches the kit of claim 15, and a gap (Lawrence, see annotated Fig. 9) between a perimeter of the cover and an inner edge of the latching mechanism receptacle.

    PNG
    media_image3.png
    294
    557
    media_image3.png
    Greyscale

Figure 2 Annotated Fig. 9 from Lawrence
	The combination of Lawrence, Kentley, Nishimura, and Hou fails to teach the tool is adapted for insertion in the gap as recited in claim 16.
	However, Hemker teaches tool is adapted for insertion in the gap (Hemker, Col. 1 lines 45-47 and Col. 3 lines 17-19, known in the art to insert a screwdriver into a gap or notch, which is between the cover and surrounding, in order to open the cover).
Hemker is considered to be analogous art because it is in the same field of vehicle interior cover panel fastening as Lawrence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lockout assembly as taught by the combination of Lawrence, Kentley, Nishimura, and Hou to incorporate the teachings of Hemker and have the notch taught by Lawrence located between the cover and the latching mechanism receptacle. Doing so allows removal of the cover panel using a tool such a screwdriver and provides maximum covering since the notch will be using part of the space already created by the gap.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawrence, Kentley, Nishimura, and Hou as applied to claim 15 above, and further in view of Wolff (US 4176989).
Regarding claim 17, the combination of Lawrence, Kentley, Nishimura, and Hou teaches the kit of claim 15.
Regarding claim 18, the combination of Lawrence, Kentley, Nishimura, and Hou teaches part of the kit of claim 17.
The combination of Lawrence, Kentley, Nishimura, and Hou fails to teach a removable drill jig, wherein: the removable drill jig includes a guide member arranged to align a drill bit with a predetermined location along a sidewall of the latching mechanism receptacle as recited in claim 17, and the removable drill jig further includes a handle for insertion and removal of the drill jig into the latching mechanism receptacle as recited in claim 18.
However, Wolff teaches a removable drill jig (Wolff, Fig. 1-3), wherein: the removable drill jig includes a guide member (Wolff, 5 in Fig. 3) arranged to align a drill bit with a predetermined location along a sidewall of the latching mechanism receptacle, and the removable drill jig further includes a handle (Wolff, 9 in Fig. 1) for insertion and removal of the drill jig into the latching mechanism receptacle.
Wolff is considered to be analogous art because it is in the same field of fastening device as Lawrence. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kit as taught by the combination of Lawrence, Kentley, Nishimura, and Hou to incorporate the teachings of Wolff and have a drill jig in the kit. Doing so provides guidance when drilling is needed.
Response to Arguments
Applicant’s arguments, see page 11 of Applicant’s Remarks, filed 6/24/2022, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of reference Hou. See rejections above for details.
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new reference used, Hemker, teaches a gap of no more than 3.0 mm; see rejection above for details.
Regarding Applicant’s request for human translation, MPEP 2120 II states “A request by the applicant for the examiner to obtain a human language translation should be granted if the applicant provides evidence (e.g., a translation inconsistent with the machine translation) showing the machine translation does not accurately represent the document’s contents”. Applicant’s amendment filed 6/24/2022 includes no such evidence. Therefore, Examiner respectfully declines Applicant’s request and includes only the machine translations herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612                 

/JASON S MORROW/              Primary Examiner, Art Unit 3612